IN THE SUPREME COURT OF PENNSYLVANIA


OFFICE OF DISCIPLINARY COUNSEL,            :   No. 2203 Disciplinary Docket No. 3
                      Petitioner           :
                                           :
                 v.                        :   File No. C2-14-269
                                           :
                                           :
WALTER D. CAMPBELL,                        :   Attorney Registration No. 21056
                            Respondent     :   (Bucks County)


                                      ORDER


PER CURIAM:


             AND NOW, this 4th day of September, 2015, upon consideration of the

Certificate of Admission of Disability by Attorney, Respondent is immediately transferred

to inactive status for an indefinite period and until further Order of the Court per

Pa.R.D.E. 301(e), and he shall comply with all of the provisions of Pa.R.D.E. 217.

      All pending disciplinary proceedings shall be held in abeyance except for the

perpetuation of testimony and the preservation of documentary evidence.